EXHIBIT 10.1
 
*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission.  The
omitted portions have been filed separately with the Commission.
 
AMREP CORPORATION
Executive Incentive Compensation Program
For the Twelve Months ended April 30, 2014

--------------------------------------------------------------------------------

 

Executive: Michael Duloc Group: MEDIA SERVICES     Position: President and Chief
Executive Officer         Annual Salary: $382,500    

 

 
Minimum
 
Goal
       
Operating Income……………………………………………………….
***  
***
Related Incentive Amount………………………………………………
$0
 
$57,375
       
Net Revenue……………………………………………………………
***
 
***
Related Incentive Amount………………………………………………
$0
 
$19,125

 
1.  
Incentive Calculation.  Incentives attributable to the Operating Income and Net
Revenue Goals will be determined as follows:  If the Goal achievement is less
than Minimum, the Incentive amount will be zero.  If the Goal achievement is
between Minimum and Goal, the Incentive amount will be determined by
interpolation.  If the Operating Income or Net Revenue achievement is over Goal,
the Incentive amount for any Goal that is exceeded will be the Incentive amount
at Goal, plus an amount equal to the Goal amount multiplied by three (3) times
the percentage achievement over one-hundred percent (100%). If Minimum on either
Goal is not attained then the over-Goal multiplier, if applicable, will be one
(1) instead of three (3) for the other Goal.

 
2.  
Accounting.  Operating Income is the Group’s full-year "Earnings Before Interest
and Taxes (EBIT)" determined by generally accepted accounting principles and the
company's accounting policies, excluding pension expense, amortization of
customer contracts, currency translation gains and losses (FX variance), and
both capitalization and amortization of software development costs. Since
generally accepted accounting principles require the accrual of all expenses
applicable to the accounting period in question, all of the Executive's
Incentives will be deductions from Operating Income.

 
3.  
Acquisitions.  Notwithstanding the "Accounting" paragraph, acquisitions closed
during this fiscal year and any cost of funds used to make the acquisitions will
each be disregarded for Incentive calculation purposes.

 
4.  
Effectiveness.  This Plan is not effective until signed by the Executive, the
Chief Financial Officer and the Vice Chairman of AMREP Corporation.  This Plan
is not a contract of employment and does not guarantee continued employment for
any period.  None of the Incentive amounts specified in this Plan are earned
until April 30 of the year to which the Plan applies.  There will be no
Incentives paid for partial-year results upon the voluntary or involuntary
termination of the Executive's employment before fiscal year-end for any reason.

 
5.  
Company Discretion.  AMREP Corporation reserves the right at any time to revise
this Plan or the Incentive amount, if any, actually awarded to the Executive as
a result of its determination, in its sole discretion, of the Executive’s
performance or that a significant change in circumstances or an unusual event
has occurred that was not anticipated when this Plan was signed.  Any Incentive
amounts payable shall be the sole responsibility of the Group employing the
Executive.  This Plan will be administered by AMREP Corporation, whose decisions
with respect to any aspect hereof, and whose determinations hereunder, shall be
conclusive and not subject to appeal.

 

 
/s/ Michael Duloc
8/15/2013
 
/s/ Pete Pizza
8/15/2013
 
/s/ Theodore J. Gaasche
8/15/2013
Michael Duloc
Date
 
Pete Pizza
Date
 
Theodore J. Gaasche
Date
President & Chief
   
Chief Financial Officer
   
Vice Chairman
 
Executive Officer
   
AMREP Corporation
   
AMREP Corporation
 
Media Services
             